





SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS


This Separation Agreement and General Release of Claims (this “Agreement”) is
made by and between Casey’s General Stores, Inc. (“Casey’s”), and Cindi W.
Summers (“Employee”) (individually a “Party,” collectively the “Parties”), with
respect to the following:


A.    Employee’s employment is separated as of August 26, 2019 (the “Separation
Date”).


B.    In consideration of the covenants, promises, obligations, releases and
conditions set forth below, and for other good and valuable consideration, the
adequacy of which is hereby acknowledged, it is mutually agreed upon by and
between the Parties, the following:


TERMS


1.Effective Date. The effective date of this Agreement shall be upon the
expiration of the revocation period set forth in Section 3, which is the eighth
day after it is executed by Employee (the “Effective Date”). If this Agreement
is revoked, no Payment (as defined below) will be made and this Agreement will
become null and void.


2.Payment. On Casey’s next regular payroll date after the Effective Date (and in
no event more than 30 days following the Effective Date), Employee will be paid
the gross amount equal to 12 months of Employee’s regular base salary as of the
Separation Date, plus an amount equal to the monthly COBRA premium that Employee
would be required to pay to continue Employee’s group health coverage (for
Employee and Employee’s eligible covered dependents) as in effect on the
Separation Date for 12 months (collectively, the “Payment”). The Payment will be
subject to applicable withholdings.


3.Consideration and Revocation Period (Older Workers Benefit Protection Act and
Advice of Counsel). Employee has twenty-one (21) calendar days from the delivery
of this Agreement to review and consider it before signing, but in no event may
this Agreement be signed prior to the Separation Date.  It will become null and
void if not signed within the twenty-one (21) day period.  Any non-material
modifications to this Agreement do not restart or affect the original twenty-one
(21) day period. Employee may revoke this Agreement within seven (7) days of
signing it.  Revocation must be made by e-mailing a notice of revocation to
julie.jackowski@caseys.com. To be effective, the revocation must be received no
later than the seventh day of the revocation period.  If Employee does not
revoke this Agreement, it shall go into effect on the eighth day after it is
signed. Employee is advised to consult an attorney with regard to this situation
and prior to, and in connection with, evaluating and signing this Agreement.


4.General Release and Exceptions. In consideration of the Payment, Employee on
her own behalf and on behalf of her attorneys, heirs, executors, administrators,
successors and assigns, hereby fully, finally and forever releases and
discharges Casey’s and any and all Affiliated Entities (for purposes of this
Agreement, “Affiliated Entities” includes all subsidiary and/or affiliated
companies of Casey’s, and each of their predecessors, successors, assigns, and
all of their current and former officers, owners, directors, agents,
representatives, attorneys, insurers and employees) of and from all claims,
charges, complaints, demands, liabilities, obligations, promises, agreements,
controversies, actions, causes of action, suits, damages, rights, entitlements,
costs, debts, losses and expenses, of any and every nature whatsoever, whether
known or unknown, and even if Employee would not have entered into this
Agreement had Employee known about them, which Employee now has or may later
claim to have against any Affiliated Entities, individually or collectively, as
a result of any and all actions, omissions, transactions, occurrence, or events
of Casey’s and the Affiliated Entities or in any way related to Casey’s or its
operations, Employee’s employment with Casey’s or any Affiliated Entity or
Employee’s separation from such employment, occurring through the date Employee
signs this Agreement (collectively, the “General Release”).


(a)    The General Release further includes, without limitation:


(i)
Claims for harassment, discrimination and retaliation, and those pursuant to the
Family and Medical Leave Act (FMLA), 29 U.S.C. §2601; the Age Discrimination in
Employment Act (ADEA), 29 U.S.C. §621, et seq.; Title VII of the Civil Rights
Act of 1964, 42 U.S.C. §2000, et seq.; the Americans With Disabilities Act, 42
U.S.C. §12101, et seq.; the Equal Pay Act, 29 U.S.C. §621, et seq.; 42 U.S.C.
§1981; the Civil Rights Act of 1991; the False Claims Act, 31 U.S.C. § 3729, et
seq.; claims under the Rehabilitation Act of 1973, 29 U.S.C. §701, et seq.; the
Civil Rights Act of 1866, 42 U.S.C. §1981, et seq.; the Employee Retirement
Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (“ERISA”);
the National Labor Relations Act, 29 U.S.C. §151-169; the Occupational Safety
and Health Act, 29 U.S.C. §651, et seq.; Worker Adjustment and Retraining
Notification Act of 1988, 29 U.S.C. §2101, et seq.; claims under the Iowa Civil
Rights Act; and any others under any applicable federal, state or other law,
statute, constitution, ordinance or regulation; and



(ii)
Wage-related claims, including but not limited to those related to the under or
non-payment of wages, off-the-clock work, vacation or sick pay, paid or unpaid
time off, overtime/premium pay, front/back pay, make-up time, accommodation for
any disability, expenses, separation of employment, employment classification,
failure to provide meal/rest breaks, paystub violations, timeliness of wages,
employment-related penalties and liquidated damages, and any contractual rights
or privileges; and



(iii)
Tort-based or equitable claims, including but not limited to wrongful discharge,
fraud, intentional/negligent misrepresentation, concealment, defamation, breach
of fiduciary duty, infliction of emotional distress, interference with contract
or economic advantage, unfair/unlawful business practices, invasion of privacy,
conversion or declaratory relief; and



(iv)
Claims for attorneys’ fees or costs arising or related to those matters released
herein.



(b)    Employee further acknowledges and represents that:


(i)
Except with regard to the Payment, Employee possesses no outstanding claims for
any compensation or benefits, whether by contract or law; and



(ii)
The Payment provided by Casey’s in this Agreement is adequate and satisfactory
in exchange for the General Release provided by Employee and the other promises
and representations Employee makes to Casey’s in this Agreement; and



(iii)
All, if any, known workplace injuries or occupational diseases were timely
reported to Casey’s, and currently Employee has no known workplace injuries or
occupational diseases that have not been reported. Employee has no pending
workers’ compensation claims. This Agreement is not related in any way to any
claim for workers’ compensation benefits, and Employee has no basis for such a
claim.

 
(c)    Employee also agrees to secure the dismissal, with prejudice, of any
proceeding, grievance, action, charge or complaint, if any, that Employee or
anyone else on Employee’s behalf has filed or commenced against Casey’s or any
Affiliated Entity with respect to any matter involving Employee’s employment
with Casey’s or any Affiliated Entity, Employee’s separation from such
employment or any other matter that is the subject of the General Release.


(d)    Provided however:


(i)
This Agreement and the General Release is not intended to waive Employee’s
entitlement to vested benefits under any 401(k) plan or other ERISA-governed
benefit plan provided by Casey’s, or to entitlement to the payment of final
wages and accrued but unused vacation, which will be paid in accordance with
Casey’s policies and applicable law.



(ii)
This Agreement and the General Release do not apply to or include any claims
that cannot be released or waived by law or private agreement (including, but
not limited to, workers’ compensation claims, if available), actions to enforce
this Agreement or to acts or practices which occur after the date Employee
executes this Agreement.



(iii)
This Agreement and the General Release do not preclude Employee from consulting
with legal counsel or communicating with, providing information to, or filing,
testifying, assisting or participating in a charge, complaint, investigation or
proceeding with the Equal Employment Opportunity Commission (EEOC), the Iowa
Civil Rights Commission (ICRC) or applicable local agency, the Occupational
Safety and Health Administration (OSHA), the Securities and Exchange Commission
(SEC), the National Labor Relations Board (NLRB) or any other federal, state or
local governmental or law enforcement agency or commission (“Government
Agencies”). However, Employee agrees that the Payment shall be the sole relief
provided to him/her and she releases and waives any right to monetary recovery,
reinstatement or other personal relief from such Government Agencies arising
from such claims, except that Employee is expressly permitted to accept a
whistleblower award from the SEC pursuant to Section 21F of the Securities
Exchange Act of 1934 or from any other Governmental Agencies.



(iv)
Nothing in this Agreement and General Release is intended to or shall limit or
restrict Employee’s right to engage in protected activity, including but not
limited to participating in concerted activity under the National Labor
Relations Act.



5.Return of Casey’s Property/Confidential Information. Immediately following the
Separation Date, Employee will return to Casey’s all of its property in her
possession, custody or control, including but not limited to its contracts,
records, files and correspondence, which relate to or reference Casey’s or the
Affiliated Entities and which were provided by Casey’s or any Affiliated Entity
or obtained as a result of Employee’s employment, and any Casey’s or any
Affiliated Entities’ vehicles, keys, phones, laptops, computers, financial
documents, operational materials, manuals, general work files and similar items.
Employee also acknowledges that in this position with Casey’s, she obtained
confidential business and proprietary information regarding Casey’s and the
Affiliated Entities. Employee agrees that she has not made and will not disclose
any such information nor make any such information known to any member of the
public, any competitor of Casey’s or any other person not designated in writing
by Casey’s. This paragraph is not intended to preclude Employee from testifying
truthfully in any court of law or being fully and candidly involved in an
investigation or proceedings before a Governmental Agency.


6.Defend Trade Secrets Act. Notwithstanding the confidentiality obligations
herein, pursuant to 18 U.S.C. Section 1833(b), neither Employee nor any other
party bound hereunder shall be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of confidential information
or a trade secret that is made: (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.


7.Non-Solicitation/Non-Disturbance. Employee agrees that for a period of one (1)
year following the Separation Date, she shall not directly or indirectly (such
as by providing information or assistance to any other person or entity): (i)
solicit or encourage any person who was an employee of Casey’s (or any
Affiliated Entity) during the time Employee was employed to leave the employ of
the Company (or any Affiliated Entity); or (ii) interfere with, disrupt or
attempt to disrupt, any existing relationship, contractual or otherwise, between
Casey’s (or any Affiliated Entity) and any employee, customer, client, supplier
or agent of Casey’s (or any Affiliated Entity).


8.Non-Competition. Employee agrees that for a period of one (1) year following
the Separation Date, she will not, directly or indirectly, own, manage, operate,
control, be employed by (whether as an employee, consultant, independent
contractor or otherwise, and whether or not for compensation) or render services
to any person, firm, corporation or other entity, in whatever form, a competitor
of Casey’s without the prior written consent of Casey’s, which may be granted or
withheld in its sole and absolute discretion. Notwithstanding the foregoing,
nothing herein shall prohibit Employee from owning not more than 2% of the
equity securities of a publicly traded corporation engaged in a business that is
a competitor of Casey’s or any of its subsidiaries, so long as Employee (i) has
no active participation in the business of such corporation and (ii) is not a
controlling person of, or a member of a group which controls, such publicly
traded corporation. For purposes of this Section 8, the word “competitor” means
any person or entity engaged, directly or indirectly through a subsidiary or
affiliate, in the business of operating retail “convenience stores”; gasoline
stations, travel plazas or other vehicle fuel outlets; or “quick serve” pizza
restaurants or other “fast food” pizza outlets, in each case, in two or more
states, at least one of which is a state in which Casey’s has operations or that
Employee knows is a state in which Casey’s is actively considering the
establishment of operations.


9.Participation in Future Actions. Employee agrees to cooperate with Casey’s
regarding any pending or subsequently filed litigation, claims or other disputed
items involving Casey’s or any Affiliated Entity that relate to matters within
her knowledge or responsibility during her employment with Casey’s or any
Affiliated Entity. Without limiting the foregoing, Employee agrees (i) to meet
with Casey’s representatives, its counsel, or other designees at mutually
convenient times and places with respect to any items within the scope of this
provision; (ii) to provide truthful testimony regarding same to any court,
agency, or other adjudicatory body; and (iii) to provide Casey’s with notice of
contact by any adverse party or such adverse party’s representative except as
may be required by law. Casey’s will reimburse Employee for all reasonable
expenses in connection with the cooperation described in this paragraph.


10.Injunctive Relief and Forfeiture. Employee acknowledges that monetary damages
may be an insufficient remedy for any breach or threatened breach of Sections 5,
7, 8 and 9. As such, Casey’s shall be entitled to seek injunctive relief without
having to prove actual damages, and without any requirement to post a bond or
other security. All rights and remedies are cumulative and in addition to any
other rights or remedies to which Casey’s may be entitled at law or in equity.
In addition to any other remedies that may be available to Casey’s under this
Agreement, in the event of any breach by Employee of Sections 5, 7, 8 and 9,
Employee shall forfeit without payment therefor any unpaid portion of the
Payment.






11.Judicial Modifications. Although the obligations and restrictions contained
in Sections 5, 7, 8 and 9 are considered by the Parties to be fair and
reasonable, it is recognized that restrictions of such nature may fail for
technical reasons, and accordingly it is hereby agreed that if any of such
restrictions shall be adjudged to be void or unenforceable for whatever reason,
but would be valid if part of the wording thereof were deleted, or the period
thereof reduced or the area dealt with thereby reduced in scope, the obligations
and restrictions contained in Sections 5, 7, 8 and 9 shall be enforced to the
maximum extent permitted by law, and the parties consent and agree that such
scope or wording may be accordingly judicially modified in any proceeding
brought to enforce or interpret such restrictions.


12.No Admission of Liability. By entering into this Agreement, Casey’s does not
admit, expressly or impliedly, that it or any of its employees, agents or
otherwise, have engaged in any wrongdoing whatsoever or that Employee’s rights
have been violated in any way. To the contrary, any such liability or wrongdoing
is expressly denied.


13.Tax Consequences. The Parties shall be solely responsible for their own tax
consequences arising from this Agreement and the Payment, except that the
Payment shall be subject to withholding and deductions as Casey’s may reasonably
determine it should withhold or deduct pursuant to any applicable law or
regulation. The Parties are not making any tax-related representations to one
another, are not relying on any tax-related representations from one another and
have had the opportunity to consult their own tax and legal professionals.
Employee will be issued applicable tax documents for the Payment.


14.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties and supersedes all other agreements and understandings between them
(whether written, oral or implied) related to its subject matter. No
modification, amendment or waiver shall be effective unless approved in writing
by the Parties.


15.Severability. The terms and provisions of this Agreement shall be considered
to be separable and independent of each other. In the event any term or
provision of this Agreement is found by a court of competent jurisdiction to be
invalid or unlawful, such finding shall not affect the validity or effectiveness
of any or all of its remaining terms and provisions.


16.Governing Law/Venue. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Iowa. Any disputes arising
out of or related to this Agreement shall be resolved in the state or federal
courts, as applicable, located in Polk County, Iowa, and the Parties hereby
waive any and all arguments of inconvenient forum or other challenges to such
venue.


17.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all together shall be deemed one and the same
instrument. Fax and e-mail (.pdf) signatures shall have the same force and
effect as originals.


18.Costs and Fees. The Parties shall bear their own costs and attorneys’ fees in
any manner related to or arising out of the subject matter of this Agreement,
any other claims or issues released herein and/or for the preparation and
execution of this Agreement.


19.Further Representations. Employee represents that: (i) prior to signing she
has read and fully understands this Agreement; (ii) prior to signing she was
advised to, and has had the opportunity to consult with, an attorney of her own
choosing and to have the consequences of this Agreement fully explained; (iii)
she is not executing this Agreement in reliance on any promises, representations
or inducements other than those contained in this Agreement; (iv) she is
executing this Agreement knowingly and voluntarily, free of any duress or
coercion; and (v) she has not transferred, assigned or otherwise disposed of any
of her rights in any manner related to the matters released hereunder.


Employee may revoke this Agreement for a period of seven (7) calendar days
following the date Employee signs this Agreement. Revocation must be made by
e-mailing a notice of revocation to julie.jackowski@caseys.com. To be effective,
the revocation must be received no later than the seventh day of the revocation
period.  If Employee does not revoke this Agreement, it shall go into effect on
the eighth day after it is signed. Employee is advised to consult an attorney
with regard to this situation and prior to, and in connection with, evaluating
and signing this Agreement.


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the dates
below:


EMPLOYEE:


/s/ Cindi W. Summers
By: Cindi W. Summers




Date: September 11, 2019
CASEY’S GENERAL STORES, INC.:


/s/ Darren M. Rebelez
By: Darren M. Rebelez
Title: President and Chief Executive Officer


Date: August 26, 2019
 
 










